id office uilc cca_2008071409324836 ------------ number release date from --------------------- sent monday date am to ---------------------- cc ------------------------ subject re need help in interpreting a treaty provision in this case the mutual_agreement_procedure article won't waive the statute and allow an assessment generally whether the map article will waive the statute depends on whether the adjustment is foreign or u s initiated the purpose of tax_treaties is to avoid or at least minimize double tax and therefore a treaty cannot be used to increase a taxpayer's income this may be done only through an assessment accordingly if the statute to assess in the united_states is closed for a tax_year we can't assess tax under the treaty most treaties contain language in the map article similar to that which you have quoted below competent_authority has interpreted this language to mean that if country a raises an adjustment the united_states can grant relief a refund even if it is for a tax_year for which the statute to assess has closed the united_states would not be able to increase a taxpayer's income under the treaty unless the field has already assessed additional tax and the statute to assess has passed raised the adjustment then the case would stay open with the field and the statute would be protected if the united_states please let me know if you have other questions
